—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Kitzes, J.), dated March 29, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that neither plaintiff had sustained a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
*595The defendant made a prima facie showing that the plaintiffs’ injuries were not serious through the affirmed reports of an orthopedic surgeon, Dr. Kenneth Falvo, and a neurologist, Dr. Terence McAlarney, who examined each plaintiff and respectively concluded that neither one of them had sustained either an orthopedic or a neurological disability (see, Gaddy v Eyler, 79 NY2d 955). The evidence submitted by the plaintiffs in opposition to the motion failed to raise a triable issue of fact (see, CPLR 3212 [b]). Joy, J. P., Thompson, Goldstein and Feuerstein, JJ., concur.